           Case 1:21-cv-01482-GHW Document 45 Filed 03/22/21 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 3/22/2021
----------------------------------------------------------------- X
                                                                  :
LIFE STYLE FUTON, INC. and EASY FIT, INC., :
                                                                  :
                                                  Plaintiffs, :         1:21-cv-01482-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
EASYFIT SLIPCOVER, LTD., ILYASS ET                                :
TAHIRI, TUCOWS, INC., TUCOWS.COM, CO., :
AND CABREXA, LLC, and DOMAIN NAMES :
www.easyfitcover.com, www.easyfitslipcover.com, :
and www.easyfitslipcover.com, in Rem.                             :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On March 22, 2021, this Court held a teleconference at which it intended to discuss

Plaintiffs’ pending application for a preliminary injunction. At the conference, counsel for

Tucows informed the Court of their desire to submit additional evidence concerning Plaintiffs’

allegation that Tucows provided non-registrar services to the non-Tucows Defendants. Tucows’

supplemental affidavit addressing that subject shall be due no later than March 22, 2021 at 5:00

p.m. Plaintiffs’ rebuttal affidavit shall be due no later than March 25, 2021 at 5:00 p.m. As

discussed on the record, Plaintiffs’ rebuttal affidavit shall be confined to the issues raised by

Tucows’ supplemental submission. Plaintiffs are ordered to serve this order on all Defendants

who have not appeared in this action and to retain proof of service.
                                                     __________________________________
Dated: March 22, 2021                                          GREGORY H. WOODS
New York, New York                                            United States District Judge
